 DECISIONS OF NATIONAL LABOR RELATIONS BOARDS. S. Kresge Company and Ronda Miller and TruckDrivers and Helpers Local Union No. 696. Cases17-CA-7060 and 17-CA-7121April 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn January 17, 1977, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, S. S. KresgeCompany, Lawrence, Kansas, its officers, agents,successors, and assigns shall take the action set forthin said recommended Order.i The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisconsolidated proceeding, under Section 10(b) of theNational Labor Relations Act, as amended, was heardpursuant to due notice on July 20 and 21, 1976, at KansasCity, Kansas.I Respondent's Counsel's letter, dated November 15, 1976, and "Motionto Correct Transcript." attached thereto, are marked as ALJ Exhs. 3 and 4,respectively, and are received into the record. Such "Motion to CorrectTranscript" is hereby granted. I also note that the transcript record andexhibit covers and reference by my Order Correcting Transcript (ALJ Exh.2) refer to Case 17-CA-7060. The transcript, exhibits, and orders all relate229 NLRB No. 12The charge in Case 17-CA-7060 was filed on April 1,1976. The complaint in this matter was issued on June 4,1976. The original charge in Case 17-CA-7121 was filed onMay 10, 1971. The first amended charge in Case 17-CA-7121 was filed on June 11, 1976, and the complaint on June30, 1976. Cases 17-CA-7060 and 17-CA-7121 wereconsolidated for all purposes on July 1, 1976.The issues concern (I) whether the Respondent hasviolated Section 8(aX3) and (1) of the Act by dischargingRonda Miller on February 23, 1976, because of her interestin, activities in, and support of the Union, and by certainother changes in other employees' working conditionsbecause of employee union activities or beliefs, and (2)whether the Respondent violated Section 8(aXl) of the Actby creation of impression of surveillance, by threats, bywarnings, and by interrogation of employees concerningtheir union activities or beliefs.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by all parties andhave been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER2S. S. Kresge Company, the Respondent, is a corpora-tion engaged in a multistate retail sales business, with awarehouse located in Lawrence, Kansas, the only facilityherein involved. In the course and conduct of its businessoperations at the above-mentioned facility, the Respondentannually purchases in excess of $50,000 worth of goods andmaterials directly from suppliers located outside the Stateof Kansas. In the course and conduct of its businessoperations, the Respondent receives gross annual revenuesin excess of $500,000.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentis, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVED3Truck Drivers and Helpers, Local 696, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, is andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.to Cases 17-CA-7060 and 17-CA-7121 and are hereby corrected to refer tothose cases.2 The facts herein are based upon the pleadings and admissions therein.3 The facts are based upon the pleadings and admissions therein.10 S. S. KRESGE COMPANYm. THE UNFAIR LABOR PRACTICESA. Preliminary IssuesSupervisory and Agency Status4At all times material herein, the following named personsoccupied the positions set opposite their respective namesand have been, and are now, agents of the Respondent andsupervisors within the meaning of Section 2(13) and (11),respectively, of the Act: R.C. Fisher, plant manager; R.D.Jacobs, plant manager (prior to or on about April 6, 1976);Ken Johnson, second shift manager (prior to April 29,1976, and until he became production manager), produc-tion manager (from sometime after April 29, 1976); JohnMcNicoll, department manager; Bill Medaris, departmentmanager; Ray King, department manager; Frank Pattee,assistant manager; Floyd Holland, assistant manager;Dale Hesston, assistant manager; Larry Harrold, assistantmanager; Floyd Holland, assistant manager; Herb High-saw, assistant manager; Gary Spreer, assistant manager;Alan Wang, assistant manager; Tim Curry, assistantmanager; Ed Netherland, assistant manager; A.W. Shack-leford, assistant manager; and Bob Larrabee, assistantmanager.B. Interference, Restraint, and Coercion1. The General Counsel alleges and the Respondentdenies that the Respondent, by John McNicoll, BillMedaris, Gary Spreer, and Larry Harrold, on certainalleged dates, interrogated its employees about theirsympathies and support for the Union, in violation ofSection 8(a)(1) of the Act.The witnesses presented with respect to this issue wereAlvers, Frear, and Riner, who testified to events concern-ing Supervisors McNicoll, Medaris, and Spreer. Noevidence concerning alleged interrogation of employees byHarrold was presented.(a) I found Frear to appear to be a truthful, frank andforthright witness and credit his testimony to the effect thathe was interrogated about union activities and his beliefs inearly February 1976, by Medaris. What occurred isrevealed by the following credited excerpts from Frear'stestimony.A. He asked me about the union effort and askedme if I thought that it would do any good and if I wasin support of the union, and I told him that I was.Considering the foregoing, I note that there is noevidence of a legitimate need by the Respondent tointerrogate its employees concerning their or other employ-ees' union activities or desires, and that there is no evidencethat assurances of nonreprisals were given to employeeFrear.Considering the foregoing, I am persuaded that theRespondent, by Medaris, engaged in unlawful interroga-tion of an employee about his union activities, beliefs, ordesires in a manner constituting interference, restraint, and4 The facts are based upon the pleadings and admissions therein. Initiallyat the hearing there was dispute as to the status of many of the assistantmanagers. This issue was removed by stipulations to the effect that assistantcoercion within the meaning of Section 8(aXl) of the Act.Such conduct is violative of Section 8(aX)(1) of the Act. It isso concluded and found.(b) Witness Alvers testified to the effect that SupervisorMcNicoll questioned him about the union on severaloccasions in late February 1976. His testimony wasconclusionary, however, as is revealed by the followingexcerpts from his testimony.A. They were questions whether or not the unioncould do anything for us, why we though the unioncould do something for us. If the union did come in,what made us think something would be done to betterthe situations at work.Considering the foregoing, I am persuaded that Alvers'testimony as to alleged interrogation was too conclusionaryin :ffect to have probative value. Accordingly, the GeneralCounsel by such evidence has not established violativeconduct within the meaning of Section 8(aX)() of the Act.Such allegation of conduct as alleged herein will berecommended to be dismissed.(c) Employee Riner testified to the effect that on April22, 1976, Supervisor Spreer spoke to her. Riner's testimonyrevealed that this incident occurred a week before theelection, that prior to this time employees had been told bymanagement that they could discuss the union problemthoroughly, and that the employees had been sittingaround, for about 2 weeks, doing nothing but discussingthe union problem. Riner testified that Supervisor Spreerasked her, "Well, what do you think of all of this?" Rinertold Spreer that she would be glad when the whole thingwas over, that she felt that many of the people were usingthe "free time" that they had been granted to discuss theunion problem as an excuse to stop working. Spreernodded and left.Considering the foregoing, I find the evidence insuffi-cient to establish that the Respondent, by Spreer, engagedin unlawful interrogation of an employee about her unionactivities or desires. Accordingly, such allegation ofunlawful conduct will be recommended to be dismissed.2. The General Counsel alleges and the Respondentdenies that the Respondent created an impression ofsurveillance (of employees union activities). The twoalleged incidents concern alleged conduct of SupervisorJohnson on February 17, 1976, and of Supervisor Medarisin early February 1976.No evidence was presented with respect to the allegationthat Supervisor Medaris "created an impression of surveil-lance." Witnesses Lowe, Johnson, and Holland testifiedwith respect to the allegation that Johnson, on February17, 1976, attempted to create the impression of surveillanceof employees' union activities.Lowe testified to facts which support the allegation ofunlawful conduct. Johnson and Holland denied in effectthat such unlawful conduct occurred. I found Lowe toappear to be a frank, forthright, objective, and honestappearing witness. I found him and his testimony morebelievable than I did that of Johnson or Holland. I creditmanagers were supervisors within the meaning of the Act. This conformswith the evidence presented as to the status of such individuals.I1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLowe's testimony as to this event over the testimony ofJohnson and Holland. What occurred is revealed by thefollowing credited excerpts from Lowe's testimony.A. Yes, sir. I was passing down the row, I wasworking as I was going along and I overheard Mr.Johnson tell Mr. Holland that people were passing outunion authorization cards at this time and that hewanted Mr. Holland and the other repack supervisorsto be on the look out to find who was passing out thesecards. He wanted them to be on their bicycles and tokeep a close eye, especially to the third shift personneland that he wanted them to find out who was passingout these cards. He said he would like to find outbecause he would burn their ass real bad. He furthersaid that if they could find one person who would dothis to them, it would set an example for the others.Q. Mr. Lowe, you stated that you were working inthe aisle when you passed the office?A. Yes.Q. Did Mr. Johnson or Mr. Holland or perhapsboth have and unobstructed view of you as you workeddown the aisle?A. Yes, sir.Considering the foregoing, I am persuaded, and concludeand find that the Respondent, by Johnson, created theimpression that it was engaged in the surveillance of itsemployees' union activities. Such conduct is violative ofSection 8(a)(l) of the Act. It is so concluded and found.3. The General Counsel alleges and the Respondentdenies that the Respondent, by Johnson, threatened to"burn" employees trying to get union cards signed. Thisissue concerns the same incident refered to in 2 above asregards Johnson's conduct. The witnesses presented, asindicated, were Lowe, Johnson, and Holland. As indicated,I found Lowe the more credible witness and have creditedhis testimony. The facts of what occurred are set forth in 2above.Considering the facts, I conclude and find that theRespondent, by Johnson, threatened reprisals againstemployees attempting to get union cards signed. Suchconduct is violative of Section 8(a)(l) of the Act. It is soconcluded and found.4. The General Counsel alleges and the Respondentdenies that the Respondent, on certain alleged dates, byspecifically specified supervisors, violated Section 8(a)(l) ofthe Act, by (a) advising employees that it would neverbargain or negotiate with the Union, (b) advising itsemployees that it would not enter into or recognize acontract with the Union, and (c) threatening its employeeswith economic and other reprisals by reducing or terminat-ing the operations of the warehouse because the employeesengaged in union activities.The witnesses presented with respect to the factspertaining to these issues were Spurlock, Eudaly, Brumm,Young, Highsaw, and Wang. Spurlock and Eudaly testifiedto events concerning Highsaw. Spurlock and Eudalyappeared frank, forthright, truthful, and objective witnesses5 For the reasons previously discussed, I discredit Highsaw's testimonyrelating to what he said to employees.and testified in specific detail. I credit their testimony overthat of Highsaw's as to the events. Highsaw's testimonyregarding conversations with employees did not appearreliable. Thus, Highsaw's testimony referred to possibilitiesand probabilities of discussions, that he didn't say anythingmore than "hard bargaining" or "something like that," thathe primarily spoke about hard bargaining, and that henever spoke about negotiations. I am persuaded thatHighsaw was not a frank, forthright, and objective witness.I discredit his testimony as to what he said to employees.Brumm appeared to be a fully frank, forthright, truthful,and objective witness. His testimony is uncontradicted andis credited.Young testified concerning a statement Supervisor Wangmade on April 19, 1976. Wang in his testimony did notappear to have a good recall of his conversations withemployees other than a conversation not relevant to theissues herein. I credit Young's version of what occurred onApril 19, 1976.The factsYoung credibly testified with respect to a conversationSupervisor Wang had with some employees on April 19,1976. What occurred is revealed by the following creditedexcerpts from Young's testimony.Q. Let me direct your attention to on or aboutApril 19, 1976, did Mr. Wang direct any comments toyou, at that time, about the union?A. Yes, he did.Q. Where did that take place?A. Approximately at the repack reserve desk.Q. Was anyone else present?A. Yes, the other forklift drivers that were working,that were there. They were all present.Q. Would you tell the Judge about that, please?A. Well, we were discussing the union becausewe'd been encouraged to discuss the pros and cons ofthe union, and Allan came up and got into theconversation, and he said that the union would neverdo us any good because if we ever went on strike forhigher wages, they would simply shut the warehousedown.Q. Did Mr. Wang interrupt the conversation orwas a question directed to him?A. He volunteered the information.Spurlock credibly testified to the effect that on February17, 1976, Highsaw told a number of employees that if theemployees voted in the Union, Kresge would not honor ornegotiate a contract with the Union.Eudaly credibly testified to the effect that SupervisorHighsaw spoke to her and other employees on April 22,1976, as is revealed by the following credited excerpts fromher testimony.5Q. Let me direct your attention to April 22, 1976.Do you recall having a conversation with Mr. Highsawon that day?12 S. S. KRESGE COMPANYA. Yes, I do.Q. Was anyone else present?A. Mr. C.W. Ulry, a coworker of mine, working inthe same area.* ** *Q. Let me direct your attention to on or about the30th of April, 1976. Did you have a conversation withMr. Spreer on that day?A. Yes, I did early in the morning. That was theday after the election.* *A. Well, he comes over there quite often on hisbicycle, checking on some of the people that work forhim, and he stopped to talk to this Mr. Ulry and myself,over union matters and a film the company had showedus previously. And, Mr. Ulry had asked him and myselfif the company would bargain in good faith should theunion come in and he said, "The union isn't coming inand should it come in neither one of you will be herecome next October."Q. Did he point his finger at you or did he makeany gesture to indicate-A. (Interrupting) He was pointing his finger right atboth of us. He said, "Neither one of you will be herecome next October." And Mr. Ulry said they wouldn'tshut down the distribution center, they had too muchmoney involved. And he said they could reroute someof the merchandise through different distributioncenters where we all wouldn't have a job and theywould shut down the plant.Brumm credibly testified to the effect that during theperiod of time, April 15-29, 1976, Supervisor Heston washaving a conversation with Brumm and some otheremployees about work and the Union, that SupervisorHarrold rode up to the group and entered the conversation.What occurred in the conversations by SupervisorsHeston and Harrold is revealed by the following creditedexcerpts from Brumm's testimony.A. I was riding my bicycle, checking the tow line inthe floor which is part of the equipment which I amresponsible for taking care of, and I was in the backpart of the warehouse. When I come along the line, Inoticed a small group of people and Mr. Heston havinga conversation, and I entered into it with them, andthey were talking about the work load out there at thefactory. Mr. Heston made the statement that he feltthat they would most likely be transferring a lot of thework load from Kresge's out here to other warehousesthat they owned, and that there might be the possibilityof employees losing their jobs because of loss of work.And I got into that conversation, when it went on, andI was telling them I didn't think that the companycould do something like that because of the problemsthey were having with the union. We were a little bitinto the conversation and another manager rode up onhis bicycle and entered into the conversation, and hemade the statement, "It doesn't matter whether theTeamsters get into the warehouse out here or not," thatKresge would never sit down with Teamsters.Eudaly credibly testified to the effect that SupervisorSpreer spoke to her on April 30, as is revealed by thefollowing credited excerpts from her testimony.A. It was a very short conversation. I just said,"Well, it's all over now." And, he said, "No, it isn't,because the company isn't going to negotiate and theunion isn't coming in and there will never be a contractbetween the union and the S.S. Kresge Company."And, that was all he said and that was the end of theconversation.Considering all of the foregoing, I conclude and find thatthe Respondent, as alleged, violated Section 8(a)(l) of theAct by (1) advising employees that it would never bargainor negotiate with the Union, (2) advising its employees thatit would not enter into or recognize a contract with theUnion, (3) threatening its employees with discharge and/orlayoff because they engaged in union activities, and (4)threatening its employees with economic and other repri-sals by reducing or terminating the operations of thewarehouse because the employees engaged in unionactivities.5. The General Counsel alleges and the Respondentdenies that the Respondent, by Supervisor Pattee, onFebruary 17, 1976, threatened an employee with loss of jobbecause of the Union.The witnesses to this issue were Miller, Powell, andPattee. Miller and Powell testified to facts that support afinding of violative conduct. Pattee's testimony constitutesa denial of having had such conversations with Miller priorto her discharge. I found Miller and Powell to appear to betruthful and objective witnesses and believe their testimonyover that of Pattee which was presented essentially in ageneralized manner.Based upon a composite of the credited testimony ofMiller and Powell, I find that Pattee, on February 13, 1976,at a bowling alley, told Miller that if she didn't quithanding out union authorization cards, she would be fired,that if she worked for him a week or 2 weeks, she would befired, that the Teamsters and Maffia were probably oneand the same, and that Miller should be careful when sheopened a door.Considering the foregoing, I conclude and find that theRespondent, by Pattee, violated Section 8(aXl) of the Actby threatening an employee with loss of her job because ofher union activities.6. The General Counsel alleges and the Respondentdenies that the Respondent, (a) by Supervisors Curry andWang, advised its employees that because of their unionactivities, if they were seen talking to employees in workareas other than those to which they were assigned,supervisory personnel were to direct them to leave thoseareas, and (b) by Supervisor Netherland, advised anemployee not to talk to other employees without thepermission of that employee's supervisors, because thatemployee engaged in union activities.13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only witness presented with respect to these issueswas Hubbel. I found Hubbel to appear to be a truthfulwitness and credit his testimony as to the events involved.The factsOn February 18, 1976, Hubbel had conversations withSupervisors Curry and Wang. What occurred is revealed bythe following credited excerpts from Hubbel's testimony.Q. Let me direct your attention to on or aboutFebruary 18, 1976. Do you recall having a conversationwith Mr. Allan Wang and/or Mr. Tim Curry on thatday?A. I recall this. I had a conversation with both ofthem on that day.Q. What did these two gentlemen do?A. They're assistant managers. Tim Curry is anassistant manager on the rail dock. Allan Wang is anassistant manager in the re-pack area.discuss the question of unionism among themselves andwith their supervisors.Considering all of the foregoing, including Hubbel'sidentification as an union adherent and otherwise ap-proved discussion of union problems by employees, Iconclude and find that the Respondent, as alleged, violatedSection 8(aX )(I) of the Act by (a) advising its employees thatbecause of their union activities, if they were seen talking toemployees in work areas other than those to which theywere assigned, supervisory personnel were to direct them toleave the area, and by (b) advising an employee not to talkto other employees without the permission of that employ-ee's supervisors, because that employee engaged in unionactivities.7. The General Counsel alleges, and the Respondentdenies, that the Respondent, by Supervisor King, attempt-ed, on April 29, 1976, to grab an employee as she sought toparticipate in an NLRB conducted election.The facts6**A. Yes. I was talking to Mr. Curry on the rail dockand he informed me that Mr. Jacob had told two of theassistants in re-pack that I-It*A. That myself, Dave Frear, and Gary Prager werethe organizers in this union movement, and if they theassistants, saw us in their areas talking to any of theemployees there to run us out of their areas.Q. Was anyone else present when this conversationtook place?A. No, sir, there wasn't. I later asked Allan Wang ifhe had heard any statement about the organizers. Hesaid he had, and he told me the same thing that Mr.Curry had told me.Later, on February 18, 1976, Supervisor Netherlandspoke to Hubbel. What occurred is revealed by thefollowing credited excerpts from Hubbel's testimony.Q. Mr. Hubbel, let me direct your attention, again,to February 18, 1976. Did you and Mr. Netherlandhave a conversation that day about your talking to co-workers?A. We did. It was shortly after lunch, Mr. Nether-land called me to the cafeteria area, informed me thenthat I wasn't to talk to anyone in the other areas, unlessI had permission from their supervisors. I asked him ifthis was because of my support as to the TeamstersUnion, relating to collective bargaining agent, and hesaid, "That's because it's the way I want it." He refusedto answer the question as I directed it to him.Further, the undisputed facts reveal that the Respondent,during the campaign, encouraged employees in general to6 The facts are largely not disputed and are based upon a considerationof the credited aspects of the testimony of all witness, stipulations, andexhibits in the record.7 The record does not reveal the exact hours that the NLRB representa-Ronda Miller, an employee of the Respondent, wasdischarged on February 23, 1976. Thereafter, on April 1,1976, a charge in Case 17-CA-7060 was filed averring ineffect that the Respondent's discharge of Miller onFebruary 23, 1976, had been discriminatory and inviolation of Section 8(aX3) and (1) of the Act.On April 29, 1976, at approximately 7 a.m., Millerappeared at Respondent's plant premises for the purpose ofvoting in a scheduled NLRB representation election. Sheand employees Frear and Lowe apparently appeared at theplant premises at the same time. The facts in this case makeit clear that the Respondent was aware that Frear andLowe were active union adherents.The Respondent has a policy requiring employees whoare not on duty and nonemployees to sign in at a guardconsole before being allowed in the distribution center'spremises. Frear, Lowe, and Miller checked or signed in atthe guard console. At such time it was indicated to theguard that Miller was there to participate in the scheduledNLRB representation election. After such clearance, Frear,Lowe, and Miller proceeded in the distribution center andapparently toward the voting site.King, manager of the case department, saw Miller whileshe was at the guard console and prior to her signing in.King went to see the "boss" to inquire whether nonemploy-ees were allowed to come in the building.7King did not seethe "boss" but did see a Mr. Paul, a lawyer representing thecompany as to the election involved. Paul instructed Kingto go out and ask Miller to stop at the guard console andwait there for instructions.King went to where Miller was. At this time Miller,Frear, Lowe, and an employee named John Shepard hadproceeded about 10 feet inside the premises beyond theguard console. King, who was in front of Miller, pointedhis finger at Miller and in the direction of the door,apparently the location of the guard console, and in a loudvoice told Miller that she no longer worked there, that shetion election was scheduled for. From the way the case was litigated itappears that it is not disputed that the election had started or was about tostart around the time of the events involved herein.14 S. S. KRESGE COMPANYwould have to leave and return with him to the guardconsole. Miller told King that she was drawing a work-men's compensation check. While the conversation wasgoing on, Miller continued to walk, King continued to bein front of Miller, and there was some movement by bothto the sides. It is clear that Miller was attempting toproceed, and that King was trying to block Miller and turnher around to go to the guard console. The movements byboth resulted in some minor contact, and King made agesture of attempt to grab Miller to turn her around. Kingrepeated his directions to Miller on several occasions thatshe was to return to the guard console. The facts are alsoclear that the remarks by King were in an excited manner.Miller told King that she was there to vote in the NLRBrepresentation election. Lowe also made a statement to theeffect that Miller had a right to vote in the election.Employee Shepard made a statement to the effect that"This is pretty chickenshit, anyway." Upon the reference toMiller's intent to vote, her right to vote, and the character-ization that the event was "chickenshit," King left theemployees and Miller proceeded to the cafeteria and votedin the NLRB representation electionsConsidering all of the foregoing, I am persuaded, andconclude, and find that the Respondent, by King, violatedSection 8(a)(1) of the Act by the confrontation with andgesture of "grabbing" Miller while she was on her way tovote in an NLRB representation election. The facts areclear that the Respondent was aware of the scheduledNLRB election, was aware of Miller's discharge and thepending unfair labor practice charges concerning whethershe had been discriminatorily discharged, and reasonablywas aware that she was presenting herself to vote in suchelection. If King had thought that Miller had misrepresent-ed her purposes for being at the premise, the most logicaland simple answer would have been to check with theguard first. Considering all of this, I am persuaded that theRespondent was attempting to reflect its disdain for unionadherents to the other employees present by its confronta-tion with Miller and attempted requirement for her to goback to the guard console and await instructions. It is truethat Miller was allowed to proceed to vote after her rightsthereto were reiterated. This, however, does not remove theimpression of strong disdain for union adherents asexpressed. In the context of all of the other unfair laborpractices, such conduct constituted interference, restraint,and coercion within the meaning of Section 8(a)(1) of theAct. It is so concluded and found.8. The General Counsel alleges and the Respondentdenies that the Respondent, by General Manager Fisher,on April 23, 1976, told an employee he had received awarning notice because of his union activities and told anemployee he would be okay if he did his job and did nottalk about the Union.s Miller testified to the effect that King was "bumping" and "scream-ing." Lowe testified to King's using a loud voice. Miller testified that Kingtold her to leave the premises. Lowe testified that King told Miller to leavethe plant. The facts are clear that King told Miller to return to the guardconsole. Miller testified to the effect that King bumped her and attempted tograb her. Lowe testified to the effect that he saw some contact by King withMiller. King denied that he touched Miller. Considering all of the facts andlogic thereof, I find the facts as set forth. I am persuaded that there wascontact but that King did not intend to strike Miller. I am persuaded that heThe witnesses to these issues were Lowe and Fisher. Bothappeared generally to be truthful and honest witnesses.Lowe testified fully and objectively about the events.Fisher's testimony as to the events was obviously imcom-plete in detail and was presented in narrow scope.Considering this, I found Lowe to appear a more fullyfrank, forthright, and truthful witness than Fisher. I creditLowe's version of the events over Fisher's, where inconflict.The facts are undisputed that Supervisor Ken Johnson,on April 23, 1976, gave employee Jon Lowe a warning slipfor "intimidation," that Lowe attempted to ascertain fromJohnson what "intimidation" had occurred and was unableto secure details as to what he had done that constituted"intimidation." What occurred on April 23, 1976, betweenFisher and Lowe is revealed by the following creditedexcerpts from Lowe's testimony.9A. Yes, sir. Shortly after 7 o'clock a.m. on themorning of the 23rd after I left work, or after I hadfinished my shift I went up to Mr. Fisher's office. Mr.Fisher was there and he and I were the only onespresent. I showed him the warning slip and I askedwhat this was all about. He didn't answer my questiondirectly, he did make one reference to the fact that youwouldn't have got the warning slip unless you deservedit. I proceeded the same line of questioning that I hadwith Mr. Johnson. I told him that I had neverintentionally violated a rule of the plant and that Iwould appreciate it if he would tell me what I had donewrong, so I could conduct my future conduct-excuseme, I further stated that I believe I should have anopportunity to defend myself and that I could not do sounless I was told specifically what I did, or the natureof the charge. And I proceeded to explain to him that Iwas in quite a dilemma, I had to come to work and Ididn't know what I was doing wrong and therefore Iwas in jeopardy because I could be fired for doingsomething that I didn't know about. He finally saidsomething to the nature of "well, you know as well as Ido, that this warning resulted from your campaign onbehalf of the union against the company." I furtherquestioned him and I talked to him approximately 20minutes and I just explained to him that that wasn'tsufficient, that I would need to know specific actionthat I did, because even if it resulted in my conduct forthe union, I would like to know what I did so that Iwould not repeat that conduct. Finally at the very endof the conversation, he told me "well" and in addition Iasked him if this had anything to do with my work andhe said, "no, it didn't, it has nothing at all to do withyour work habits." And at the very end he stated to me,"well, you'll be O.K. if you just come in here and doyour job and don't go around talking about the union,thought of grabbing her to turn her around and made a gesture in suchregard. The testimony of witnesses, inconsistent with the factual findings, isdiscredited, based upon such consideration and the logical consistency offacts.I9 credit Fisher's testimony to the effect that during the conversationLowe inquired if his alleged misconduct had occurred at a general meetingat the company and that Fisher told Lowe that this was not what thereprimand was for.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou'll be O.K." and I decided that was probably all thathe would tell me, and I couldn't get anymore informa-tion from him, so I left shortly after that.Considering all of the foregoing, I conclude and find asalleged that the Respondent, by General Manager Fisher,on April 23, 1976, told an employee that he had received awarning notice because of his union activities, and told anemployee that he would be okay if he did his job and didnot talk about the Union. Considering this in context withthe actual reason for the notice, alleged misconduct ofLowe as regards a conversation with employee Shepard,and the findings hereinafter, I find such conduct violativeof Section 8(a)(1) of the Act. Thus, as found hereinafter,the Respondent had a good faith belief that Lowe hadengaged in improper conduct. Lowe, however, crediblytestified to the effect that he did not engage in suchmisconduct. Under the principles of Burnup and Sims, Inc.,379 U.S. 21 (1964), Respondent's actions herein constitutedinterference, restraint, and coercion of Lowe in the exerciseof protected rights. In sum, I find that Fisher's remarks toLowe, on April 23, 1976, to the effect that he had received awarning note because of his union activities and that hewould be okay if he did his job and avoided talking aboutthe Union, constituted conduct violative of Section 8(aXl)of the Act.C. Discriminatory Conduct IssuesI. The General Counsel alleges and the Respondentdenies that the Respondent imposed more onerous workingconditions upon its employee David Frear because heengaged in union activities. The issues concern whethercertain changes with respect to Frear's working conditionsin early February, and on April 22, 1976, constitutedconduct violative of Section 8(a)(1) of the Act.Frear, a General Counsel witness, testified with respectto these issues. Medaris was not presented as a witness bythe Respondent. However, the Respondent presented awitness, General Manager Fisher, who testified to certainfacts as to matter that occurred in April 1976, that appeardirected toward some of the issues.Frear's testimony was to the effect that he engaged inunion activities (handbilling, passing out union authoriza-tion cards, telephoning people, going to union meetings,and speaking up for the Union at company meetings).Frear's testimony, however, does not establish when suchunion activities were engaged in or that such occurredbefore the critical events in issue. Frear also testified to theeffect that he had passed out a handbill to a supervisornamed Downing. Again, Frear's testimony does notestablish that the handing of the handbill to SupervisorDowning occurred before the critical events in thisproceeding.Frear testified to the effect that in early February 1976,Supervisor Medaris questioned him about his union beliefsand that he told Medaris that he was for the Union. I creditsuch testimony as previously indicated. Frear also testifiedto the effect, and I credit his testimony, that prior to earlyFebruary 1976, he, Frear, had used a bicycle in his work in'o Frear appeared an honest and forthright witness, and I credit histestimony.delivering paperwork to Supervisor Downing, that in earlyFeburary 1976, Supervisor Downing told him that he wasn'tto ride the bicycles in the department anymore. Frear alsotestified that Supervisor Medaris told him he wasn't to usetrucks or tugs unless it was on business. Frear testified alsothat later Medaris in effect instituted such changes asregards all other employees in the department.General Manager Fisher testified that he appeared onthe Kresge local scene on April 14, 1976, served astemporary manager until April 26, 1976, and as generalmanager thereafter. Fisher testified to the effect that inApril he instructed supervisors to eliminate the usage ofbicycles except as necessary. Fisher testified to the effectthat Supervisor Medaris told him that he had one bicyclewhich could be eliminated. Fisher also testified to the effectthat he knew that Frear worked in Medaris' department.Fisher's testimony is not sufficient to establish that theelimination of a bicycle in Medaris' department hadreference to the elimination of the usage of a bicycle byFrear.I credit Frear's testimony to the effect that a change inhis usage of a bicycle occurred in early February 1976. Hiscredited testimony was to the effect that this changeoccurred in connection with his work function. I also creditFrear's testimony to the effect that he was also told not touse trucks or tugs unless in his work. 10Frear credibly testified to the effect that in earlyFebruary 1976, his working conditions were changed withrespect to his responsibility for paperwork, that when hehad started work, he had packed orders, that later and untilearly February 1976, he had handled paperwork on parcelpost, checked some for errors, and had delivered some toan office, that in early February 1976, he was relieved of hispaperwork responsibilities and resumed packing orders.Frear also credibly testified to the effect that hismovements around the plant premises had never beenrestricted prior to April 22, 1976, that on April 22, 1976,Supervisor Medaris changed his conditions of employmentby assigning him to pack orders in the gun room, by tellinghim that John Regan would bring over the "orders" fromthe security cage as to what was to be packed, and that he(Frear) was not to leave the gun room unless he askedpermission of Medaris.Considering all of the foregoing, I conclude and find thatthe evidence is insufficient to establish that the Respondentin early February 1976, imposed more onerous workingconditions upon Frear because of discriminatory reasons.Thus, the General Counsel failed to elicit or establish thatFrear's union activities, or company knowledge thereof,existed prior to the changes in employment conditions inearly February 1976. Considering Frear's testimony, itwould be completely speculative and assumptive to makesuch finding of union activity or knowledge thereof prior tothe changes in employment conditions. Without suchfindings, the evidence is insufficient to reveal that thechange in Frear's employment conditions in early February1976, was because of discriminatory reasons. Accordingly,the allegations of the complaint in such regard and to suchextent will be recommended to be dismissed.16 S. S. KRESGE COMPANYConsidering the facts relating to the restrictions ofFrear's movements around the plant premises on April 22,1976, the facts reveal that company knowledge of Frear'sunion beliefs existed as of early February 1976. Under suchcircumstances, and absent satisfactory explanation there-for, the facts relating to the restrictions of Frear'smovements on April 22, 1976, require a finding that suchchange in employment conditions was discriminatory andonerous and violative of Section 8(a)(1) of the Act. It is soconcluded and found.2. The General Counsel alleges, and the Respondentdenies, that the Respondent on or about April 26, 1976,restricted the movement about the warehouse of employeesClarence Brumm and David Hubbel because thoseemployees engaged in union activities.The facts "Employees Hubbel and Brumm worked in Respondent'smaintenance department and performed duties throughoutRespondent's 23.7 acre plant and in the 15 acre areaoutside the plant. Their responsibilities concern mainte-nance and upkeep of the in-floor conveyor system, theheating system, the air conditioning system, the ventilationsystem, the sprinkler system, and the fire alarm system.Prior to the February 18, 1976, events in this case,Hubbel and Brumm had been unrestricted in theirmovement and had performed their duties throughout theplant and outside the plant building. As has been noted,Supervisor Curry told Hubbel on February 18, 1976, thatPlant Manager Jacobs had given instructions that ifHubbel, Frear, and Prager (who the company consideredto be union organizers), were talking to employees andwere seen by assistant managers doing so, the assistantmanagers were to run them out of their areas. SupervisorWang verified to Hubbel what Curry had said. On thesame date Supervisor Netherland restricted Hubbel bytelling him that he was not to talk to employees in otherareas unless he had permission from their supervisors.In carrying out their maintenance responsibilities as tothe in-floor conveyor system, Brumm and Hubbel, prior toApril 26, 1976, had operated as follows. Carts utilized onthe conveyor system were checked and serviced twice ayear. Normally this checking and servicing occurred at thetruck receiving dock or the rail dock. Carts were selectedoff the line at random, checked and serviced, and markedin such a manner as to reveal that such cart had beenchecked and serviced. This procedure was followed until allcarts had been checked, serviced, and marked. Apparentlywhen all carts had been so serviced, the procedure startedover again with new markings.Fisher became Respondent's temporary manager onApril 14, 1976, and became permanent manager on April26, 1976. At some point of time between April 14 and the23 or 26, 1976, Fisher inspected Respondent's conveyorsystem, examined some carts, and found the same to be ina poor state of repair. Fisher instructed his maintenancesupervisor, Netherland, to have the carts repaired." The facts are based upon a composite of the credited aspects of thetestimony of Brumm, Hubbel, and Fisher.On April 26, 1976, Netherland instructed employees torepair the carts on the conveyor system as is revealed bythe following credited excerpts of Hubbel's testimony.Q. (By Mr. Clark) Let me direct your attention toon or about April 26, 1976. Did you have a conversa-tion with Mr. Netherland on that date about theperformance of your job duties?A. I did.Q. Was anybody else present?A. Yes, there was.Q. Who was that?A. Clarence Brumm was present, also, the assistantmanager in the maintenance department, A.W. Schack-elford.Q. Where did that conversation take place?A. It took place in an area just east of themaintenance shop, right close to the entrance of itthere.Q. Would you please tell the Judge about thatconversation?A. Yes, it was when we went to work. It was theMonday morning before the election. Mr. Netherlandcalled us out from the shop area to this area, just east ofthe maintenance shop, along the in-floor converyortrack and had a piece of paper in his hand which heread off of. Out of that, he advised us that, as of thistime, this area was our working area, pointed to an areaabout six or eight foot square, and said that we was tostay there and service the SIM floor conveyor carts. Wewasn't to leave that area for any reason, unless we havepermission from either him or A.W. Schackelford to doso. Also, if there was any break-downs other than that,why him or A.W., one, would send either one of us orboth of us to repair the break-down. I asked him aboutthe normal things that we normally took care of andwatched, and he said, "Don't worry about that. Just dowhat I tell you here, to stay in this area." Mr. Brummasked him for a letter, then, releasing us from our dutiessince we wouldn't be able to keep a watch on it toperform our normal preventive maintenance program,which he refused. I asked him, at that time, again, if thiswas because of our support to the Teamsters Union,and he said, "That's because that's the way I want it."Q. Mr. Hubbel, have you ever been restricted to aparticular area like this before?A. Not before that time, no, sir.Considering all of the foregoing, I conclude and find, asalleged, that the Respondent, on April 26, 1976, restrictedthe movement about the warehouse of employees ClarenceBrumm and David Hubbel because those employeesengaged in union activites. The facts reveal an apparentlegitimate need for servicing of the carts. The facts,however, also reveal that Brumm and Hubbel, prior toFebruary 18, 1976, had been unrestricted in their move-ments in connection with the checking and servicing ofcarts and their other work. The evidence of supervisorsstatements to Hubbel relating to company knowledge of17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis union activity and restrictions designed to hamper hismovements persuades that the restrictions on April 26,1976, as to the place wherein he and Brumm were to checkand service the carts, were for discrimatory reasons andviolative of Section 8(a)(3) and (1) of the Act.3. The General Counsel alleges, and the Respondentdenies, that the Respondent gave employee Jon Lowe awarning notice because of his union activities.The facts are undisputed that Supervisor Johnson gaveemployees Lowe a warning slip for "intimidation." Whatoccurred is revealed by the following credited excerptsfrom Lowe's testimony.A. No, sir.Q. Let me direct your attention to on or about the23rd of April, 1976. Did you receive a warning noticefrom the company at that time?A. Yes, I did.Q. Would you please tell the Judge about that?A. Yes sir. Approximately 1:20 o'clock, 1:30o'clock in the morning of the 23rd, I was working myjob, my Supervisor, Alexander Vought, told me that Iwas wanted up in the front office. I accompanied himto Mr. Ken Johnson's office and I was brought in andtold to sit down. Present were Mr. Johnson, Mr.Larrabee and Mr. Vought. Mr. Johnson told me that hewas going to give me a warning slip accusing me ofviolation of intimidation. Excuse me, he stated that thenature of the violation was that of intimidation and hetold me that any further violations would result intermination.Q. Did he tell you specifically the conduct youwere engaged in?A. No, sir. I inquired of him repeatedly as to whatspecifically I had done and he refused to answer me. Hetold me that all he was required to tell me was thenature of the violation and the nature of the violationwas that of intimidation.Q. Did he say anything to you regarding how youmust conduct yourself in the future?A. Yes. Well, I don't know if I can say this exactly.I asked him several times to state exactly what I didand how I should conduct myself in the future. Iexpressed to him my concern that if I had broken a ruleI sure didn't know what I had broken, and therefore Ididn't know how to conduct myself around the plant. Iwas afraid I would be fired for something I did notknow what I was doing. Mr. Johnson told me it hadnothing to do with my work, that I had done excellentwork. Then he would tell me nothing further outsidethat he made one reference, he said, "you are a smartboy, I believe you ought to be able to figure it outyourself."Q. Did he tell you you would be all right if youdidn't engage in some particular conduct?A. Not Mr. Johnson.12 Although Shepard, as a witness, attempted to indicate that herstatements to the Respondent were coerced and not true. I do not creditShepard's testimony to such effect. As a witness, Shepard appeared evasiveQ. Mr. Lowe, did you indicate to Mr. Johnsonwhether you wanted to speak to anyone in higherauthority than himself?A. Mr. Johnson told me that I have a right to speakwith Mr. Fisher, who was at that time plant manager. Itold Mr. Johnson that unless he would tell mespecifically what rule I broke and to give me anopportunity to defend myself that I would have tospeak with Mr. Fisher. And he said, "I won't tell you."Therefore I indicated to him that I would like to talk toMr. Fisher and he said that you would have to makeyour own appointment, but I will leave him a note thatyou want to speak to him.The facts further reveal it clear that the Respondent gaveLowe such warning slip because it believed that Lowe, inhis engaging in union activities, had made intimidatingremarks to an employee named Shepard. However, noevidence was presented to reveal that such intimidatingremarks had been made by Lowe. Lowe credibly testifiedto the effect that he had not made the alleged intimidatingremarks.Considering the foregoing and applying the principles ofBurnup and Sirnms, Inc., 379 US. 21 (1964), it is clear that theRespondent's issuance of a warning slip to Lowe interferedwith Lowe's protected right to engaged in union activity inviolation of Section 8(aX)(l) of the Act.The Charging Party introduced testimony throughwitnesses Powell and Watkins tending to reveal anadmission or admissions by Respondent's agents that theissuance of the reprimand slip to Lowe on April 23, 1976,was for discrimatory reasons. I have considered suchtestimony, Shepard's written statement to the Respondentas to the alleged intimidation, Holland's testimony, which Icredit, as to what Shepard told him as to threats, and theevidence as a whole. I am persuaded that the Respondenthad an honest belief that Lowe had made the allegedintimidating remarks. Powell's testimony is consistent withwhat Respondent's agents may have said pursuant toaction upon such honest beliefs. Watkins' testimony ismore detailed and would establish, if believed, thatadmissions were made to the effect that the issuance of thereprimand was for discriminatory reasons. Considering thelogical consistency of the facts, I do not credit Watkins'testimony.12Considering all of the foregoing, I conclude and find thatthe Respondent was not motivated by discriminatoryconsiderations when it gave Lowe the reprimand for"intimidation" on April 23, 1976. Accordingly, the allega-tion of unlawful conduct violative of Section 8(aX3) asregards the reprimand will be recommended to bedismissed.4. The General Counsel alleges and the Respondentdenies that the Respondent on May 5, 1976, imposed moreonerous working conditions on employee Jon Lowebecause he engaged in union activities.and not truthful. Considering all of the facts, I am persuaded that Shepardembellished a story, was asked by Respondent about such story, and gavethe Respondent the statement which was an exaggerated untruth.18 S. S. KRESGE COMPANYThe facts13Jon Lowe commenced work for the Respondent approxi-mately in the fall of 1973. During his employment up toMay 5, 1976, Lowe had been a stock-picker driver and aback order M-11 person. During such employment hisduties had required or he had voluntarily functioned as astock-picker driver and as a forklift driver.As a stock-picker driver, it appears that a stock-pickerdriver could use either a stock picker or a fork truck with apallet in carrying out the function of pulling and placementof merchandise.On or around October, 1975, Lowe bid for and, becauseof his seniority status, received a classification of backorder M-I I person. Lowe functioned as a back order M-l Iperson until May 5, 1976. The duties and functions of aback order M- 1l person may be described as is revealed bythe following credited excerpts from Lowe's and Larrabee'stestimony.Excerpts from Lowe's TestimonyA. Yes, sir. That's a general answer. I might explainfurther. I handle the cards in the repack department.That was like the first step of my job. If and when Iexhausted that, I would work on M- ll procedures, theM-1 I cards that came in. That was the second step. Ifand when I finished that, I would, like, backorder anycards or anything that had been left for me. That wasthe third step of my position. If and when I completedthis step, I was to go for carts in the center aisle usingmy bicycle. If and when I completed this step, whichalmost never happened, I would check the backorderfile to make sure that no errors had occurred.Excerpts from Larrabee's TestimonyA. It's mainly-back order is finding merchandisethat could possibly be lost, misplaced in the warehouse.M-l is making sure that the merchandise in the slot iscurrent merchandise that belongs in that slot.In carrying out his duties as a back order M-l I person,Lowe sometimes voluntarily, when needed, used a stock-picker and pulled and placed merchandise instead ofhaving a stock-picker driver to do so. Lowe's duties as aback order M-ll I person allowed him more freedom ofmovement than his duties as a stock-picker driver. As aback order M-I I person, Lowe's duties allowed him to usea bicycle, and allowed him to go into the case departmentto check split items at his discretion. The duties of a backorder M-ll I person driver may be said to involve lessphysical labor than the duties of a stock-picker driver. As astock-picker driver, Lowe's duties confined him in effect tofour rooms.The facts are clear that Lowe commenced activity onbehalf of the Union in February 1975, that the Respondentknew that Lowe was a union adherent as of April 23, 1976,13 The facts are based upon a composite of the credited aspects of thetestimony of Lowe and Larrabee.14 I found Lowe to appear to be a credible appearing witness and credithis testimony. The Respondent attempted to attack Lowe by questiomnngLowe as to whether he had been a lawyer and had been disbarred.that the Respondent warned Lowe about engaging inunspecified union or protected concerted activities onApril 23, 1976, and that Lowe was present and vocallyexpressed that Miller had a right to vote in the NLRBrepresentation election on April 29, 1976, at the time ofSupervisor King's encounter with Miller, previously de-scribed. The facts are also clear that the Respondent hadthreatened to engage in reprisals against union adherents inFebruary 1976, as previously found.On May 5, 1976, Supervisor Larrabee, at least temporari-ly, changed Lowe's job assignment as is revealed by thefollowing credited excerpts from Lowe's testimony.'4A. Yes, sir. I believe it was the night of May 5th, orearly morning on or about May the 5th, as I wasproceeding to work at I o'clock, Mr. Larrabee told methat there wasn't as much work as I normally had had,so he told me to drive a stock-picker that evening. Ichecked and I found the work load was more than myusual work load, and I further check with the backorder M-ll I person on day shift, Terry Berry, and hetold me that the work load was very large and as amatter of fact, he complained to the departmentmanager about the quantity of work that was left.After the above referred to change in duties, theRespondent has continued to utilize Lowe as a stock-pickerdriver and has not used Lowe as a back order M- llperson. However, until the time of the hearing of thismatter, Lowe was not told that his official job title or dutieshad been changed. Between May 5, 1976, and July 20,1976, Lowe worked as a stock-picker driver. Apparently atsome point of time between May 5, 1976, and July 20,1976, Lowe was on leave. Apparently a week or 2 weeksbefore July 20, 1976, Lowe returned from leave. Larrabeetestified, and I credit his testimony, that a week or 2 weeksbefore July 20, 1976, Lowe returned from leave, and thechange in Lowe's assignment from back order M- IIperson became permanent.The Respondent, through witness Larrabee, introducedevidence apparently to establish that the reason for thechange of Lowe's assignment was that the Respondent wasgoing to a computerized system to replace the need for aback order M- II person. The facts reveal that theRespondent has a computerized system in effect for part ofits needs, that changes have now been made and thatsupervisors are now performing the back order M- IIperson's functions, and that the process of changing to acomputerized system is in effect.The testimony of Larrabee as to the change in Lowe'sassignments and in the reasons for the change to acomputerized system was not persuasive. The overalltestimony of Larrabee reveals that the reason for thechange in Lowe's assignment was not a switch to acomputerized system. Thus, the system has not beenchanged but is merely in the process of being changed.Larrabee's testimony, when examined closely, reveals aObjections to such line of questioning were sustained but with ruling thatthe Respondent could question or adduce evidence of pleas of guilt orconvictions of crimes having a bearing on credibility. The Respondent wasunsuccessful in adducing such evidence.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontended basis for the May 5, 1976, change to have beenbecause of "work priorities." Larrabee's testimony revealsa belief in need for a temporary change on May 5, 1976,but also a lack of knowledge of whether Lowe's dutiescontinued to be changed until a week or two before July20, 1976. The facts are clear that after May 5, 1976, Lowe'sduties have continued to be changed.Considering all of the foregoing, I am persuaded andconclude and find that the Respondent discriminatorilychanged Lowe's duties on May 5, 1976. Thus, the factsrelating to Respondent's knowledge of Lowe's unionactivities, Respondent's hostility toward the union, and thetiming of such change as related to actual change to acomputerized system, persuade that the change in duties atsuch time was to limit Lowe's ability to move around theplant. Further, the change of duties to a more physical typeof work persuades that the change was to indicate aplacement in a less desirable position. The facts reveal, inmy opinion, that the Respondent has tried to use as apretext a contention that the change was necessitated by adesire to go to a computerized system. The evidence is notclear that at the time of the May 5, 1976, change, theRespondent had decided to go to a computerized system tohandle the functions of the back order M-l I person. If ithad, the facts clearly warrant a finding that the change inLowe's duties was accelerated for discriminatory reason. Ifnot, the Respondent very well, for nondiscrimatoryreasons, may have decided later to go to a computerizedsystem to replace the back order M-1 I person's functions.This, however, is a matter that can be determined in thecompliance stage of this proceeding.In sum, I have concluded and found that the Respondentdiscriminatorily changed Jon Lowe's duties on May 5,1976, because of his union activities. Such conduct isviolative of Section 8(a)3) and (1) of the Act. It is soconcluded and found.5. The General Counsel alleges and the Respondentdenies that the Respondent discharged Ronda Miller on orabout February 23, 1976, because of her support for,leanings and sympathies toward, and activities on behalf ofthe Union.The facts15Ronda Miller was employed by the Respondent fromapproximately August or September 1975 to February 23,1976.At the time of Miller's application for employment, therewas no evidence or awareness that she had medicalproblems. Later Miller became aware of a diabetic andfatigue problem and advised her supervisor, Vought, of thesame.Miller engaged in union activities during the month ofFebruary 1976, and her activities were known to theRespondent as is revealed by the following creditedexcerpts from Miller's testimony.'615 The facts are based upon a composite of the credited aspects of thetestimony of Miller, Vought, Nester, Johnson, and Hattemeyer and exhibitsin the record."I Vought's testimony was to the effect that he did not recall aconversation with Miller concerning a box to put authorization cards in. Tothe extent that this testimony was offered to present a denial that Miller hadJUDGE STONE: YOU can follow up.Q. (By Mr. Clark) Let me direct your attention tothe month of February, Miss Miller. Did you have anyconversations that month with any supervisory peoplewith some mention about the union or the authoriza-tion cards?A. Yes, I did. I had two conversations, one waswith Frank Pattee on February 13th at the localbowling alley, the Hillcrest Bowling Alley and at thattime, he told me that if I continued passing out unionauthorization cards, I would be fired. And he also saidthat the Maffia and the Teamsters were one and thesame, that I should be careful when I opened my door.The second one was with Alex Vought, aroundFebruary 17th. At that time I asked Mr. Vought if Icould take a large empty box home with me and heasked me what the reason I needed it was, and I said Iwanted to keep-use to keep my union cards in. He putmy initials on it and my clock number and took it up tothe front gate where I later picked it up.Q. Your conversation with Mr. Pattee, what wasthe date of that conversation?A. February 13th.Q. What year was it?A. 1976.Q. In that conversation did Mr. Pattee make anycomment to you about what would happen if youworked for him?A. He said that if I worked for him for a week ortwo weeks he would have me fired.The events of February 20-23, 1976, are relevant to theissue concerning Miller's discharge. The facts as to whatoccurred at such time are essentially revealed by thefollowing credited excerpts from Miller's testimony.A. On February the 20th, I had a back injury atabout 5 o'clock in the morning. I was put in a row that Idon't usually work in. I went to both my supervisorsand told them that the boxes were too heavy for me,and the first supervisor or night manager, Mr. Petten-gill, told me to go ahead and do the work, and thesecond one, Mr. Alex Vought told me to either do thejob or get fired. So I went back to work in the rows thatI was assigned to and I lifted five, 80 pound boxes, andon the sixth one I was thrown back on a bar against mystock picker, which was about ten feet in the air, and atthat time I suffered a lower back injury. I reported theinjury to my supervisors and they asked me whichcompany doctor I wanted to go to? I told them Dr.Jones and they also tried to get me to go back to workfor the rest of the evening, and when I tried to do myusual job, I found that I couldn't bend over, so theyallowed me to lift empty boxes off shelfs for theremainder of the shift. On February 21st, I went in tosee the company doctor, Dr. Jones, and I asked him ifthe conversation with Vought as testified to in the facts found, I find Miller'stestimonial version more complete, objective, forthright, and credit the sameover Vought's. As indicated previously, I found Miller and Powell morecredible as witnesses than I found Pattee, and have credited their testimonyover Pattee's where in conflict.20 S. S. KRESGE COMPANYhe would give me a release so that I could go and workovertime that afternoon, which he did. I went in towork for about two and a half hours, and I was in toomuch pain, so I, at that time, left work and went andgot my prescription filled that Dr. Jones had given me.I reported to work Sunday, the 22nd, during myregular working period at I I o'clock p.m., I'd taken twoprescription pills earlier that evening and I took twomore dosages as prescribed at I o'clock p.m. on mybreak. At about 3 or 4 o'clock in the morning, mysupervisor, Alex Vought, awaken me and asked me if Ihad any final words. I told him that I thought the wholething was a nightmare and he called me into the officeand told me that I was being suspended for the evening,and that I should come back the following night, the23rd, at 11 o'clock p.m. to speak to Mr. Johnson. So Ileft after showing Mr. Pettengill my prescription and Iwent to Dr. Jones again that Monday. I had anappointment with him and I told him that the pills hadmade me fall asleep, and he said that anytime you dotake a pain killer or muscle relaxant it has a tendency-whereas previously he had told me when I asked him ifit would make me sleepy, that no it shouldn't. Theprescription bottle had no warning on it whatsoever ofdrowsiness. I then reported to my meeting with Mr.Johnson at I I o'clock p.m. and was met at the door byBob Larrabee, second shift manager. He took me intothe office where Mr. Ken Johnson and Alex Voughtwere waiting and as soon as I sat down, Mr. Johnsontold me that I had been fired for sleeping on the job.I asked him if he was aware that I am pre-diabeticand that it was my medication that made me sleepy,and he said he didn't care, that he would not lookfurther than the fact that I was sleeping on the job andhe didn't care what the reasons were for. I, at that time,gave him a note from Dr. Jones, that said that I was notsupposed to go back into work for a week, plus orminus, until I had seen him again, and it didn't makeany difference to Ken Johnson. I also asked him ifKresge would continue to pay my doctor's expensesand he said that he wasn't sure, that I would have tocheck with James Dickey.With respect to the facts as to what occurred onFebruary 22, 1976, 1 find that Vought, on February 22,1976, stood and watched Miller while she slept for 12 to 15minutes as is revealed by the following credited excerptsfrom Vought's testimony.A. Well, in a fairly routine check of the area I sawthe piece of equipment assigned to her vacant. I, ofcourse, wondered where she was, scattered around acouple of yards and saw no sign of her, and by walkingup closer to her machinery I noticed she was curled upquite comfortably and fast asleep on the equipment. Istood watching for her approximately 12 to 15 minutesand during that interval I asked her in a normal tone ofvoice, much as I'm using now, "Ronda, are youJ? I find from all the facts that the conversation Hattemeyer heardbetween Vought and Nester occurred on April 12, 1976.ZR Hattemeyer was a witness presented by the Charging Party. Hattemey-er testified to the fact that the conversation occurred on April I I or 12, 1976.asleep?" I asked this again after a few seconds andreceived no reply. At the end of this interval anotheremployee driving a Barrett tractor hauling a ratherrattletrap trash cart rumbled by. The noise from thistrash cart woke Ronda up with a start. I was the firstthing she saw. She exclaimed only, "Jesus Christ," andthen looked at me silently. I returned the silent stare fora while and said something to the effect of, "Ronda,you've done it this time," words more or less to thateffect, then turned on my heel and left. This was theconclusion of this interaction with Ronda.Vought reported the incident of Miller's sleeping on thejob to Manager Johnson who told Vought to suspendMiller for the evening. Vought credibly testified to theeffect that what then occurred is as revealed by thefollowing credited excerpts from his testimony.Q. Did you, in fact, suspend her at that time?A. I did. I then called John Pettengill, a fellowsupervisor, and requested that he bring Miss Miller tothe front office. The three of us sat down together andafter a period of silence I asked something similar toRonda like, "You were asleep, weren't you?" Shereplied with words similar to, "Well, what can I say?"or "I can't deny it," something to that effect.Q. Did she indicate at this time to you that she wastaking a drug?A. Not at this time, shortly, thereafter. AfterRonda's statement in agreement to the charge, I toldher that I was suspending her for the evening, that shewas to return at the regular time the next day. Theinteraction was then considered concluded by all threeof us, perhaps indeed we even made movements toleave. And as an afterthought Ronda mentioned thatshe did have a prescription for medication which in heropinion could possibly have increased her susceptibilityto drowsiness. I of course was not qualified to render ajudgment on that matter and I requested her to bringthe prescription with her the following evening. Shethen left.In addition to the foregoing main facts, the partiesintroduced other testimony and evidence into the record.Thus, the Respondent introduced evidence to past dis-charges for sleeping on the job. However, evidence wasalso adduced revealing a recognition by the Respondent ofeffect of medication upon employees. Hattemeyer crediblytestified to the effect that on April 11 or 12, 1976,17 sheoverheard a conversation between Supervisor Alex Voughtand Supervisor Nester wherein Nester asked Vought whyMiller had been fired instead of waking her up and sendingher home, and wherein Vought stated that he was followingorders from Johnson to get rid of the union people, andthat they had to get them out of the warehouse before theydid more harm than they already had.18Evidence was also presented to reveal that Miller, afterher discharge, presented a statement from the companyThe Respondent introduced testimony and exhibits (time cards ofHattemeyer and Nester) which reveal that Hattemeyer and Nester were notat work on April I I, but were at work on April 12, 1976, at a time consistentwith Hattemeyer's testimony. Nester testified that he did not recall a(Continued)21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoctor indicative that the medication she had been takingon February 22, 1976, could have caused her to have fallenasleep.In addition to the foregoing, Johnson testified at onepoint, and I credit his testimony to such effect, thatVought, prior to Miller's discharge, had advised him thatMiller had been taking medication. Later Johnson testifiedin contradiction of this testimony but I do not credit suchcontradiction. Johnson also testified in a contradictorymanner as to whether he had reviewed Miller's personnelfile before the discharge of Miller. I do not credit histestimony to the effect that he reviewed Miller's personnelfile before her discharge. Considering his contradictorytestimony and the facts as to what was told Miller onFebruary 23, 1976, I find the facts as indicated.Considering all of the foregoing, I am persuaded andconclude and find that the preponderance of the factsreveals that the Respondent discharged Miller on February23, 1976, because of her union activities but on the pretextthat she was being discharged for sleeping on the job. Thus,the facts reveal that the Respondent, prior to Miller'sdischarge, was aware of her union activities, that theRespondent was hostile to the Union and had made threatsof discharge, that the Respondent was aware that Millerhad been on medication, and that the Respondentundertook no investigation to determine the cause ofMiller's sleeping despite knowledge of her being onmedication. Under such circumstances, the facts prepon-derate for a finding that the discharge was discriminatorilymotivated. Further, the testimony of Hattemeyer alsoreveals evidence that Miller's discharge was for discrimina-tory reasons. Accordingly, I conclude and find that theRespondent violated Section 8(a)(3) and (1) of the Act bythe discharge of Miller on February 23, 1976.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:conversation with Vought in April 1976, about Miller's discharge, butrecalled a conversation during the week of February 23 and after Miller'sdischarge. Nester's testimony was to the effect that Vought merely told himthat Miller was fired because she was caught sleeping on the job. Vought'stestimony was to the effect that he did not recall telling Nester that he didnot wake Miller up because he wanted to get rid of union adherents. TheRespondent, on cross-examination of Hattemeyer, developed that Hattem-eyer had not told the NLRB of this conversation prior to the hearing, had,on April 13, 1976, told employee Miller of the conversation, had later at anundisclosed time told employee Lowe of the conversation, that Lowe hadreported the conversation to the Charging Party's Attorney Uhlig, thatUhlig had telephoned her the night before she testified, and that she talkedwith Uhlig on the day of the hearing. I have considered carefully thetestimony of witnesses Hattemeyer, Vought, Nester, the exhibits, and all ofthe circumstances. Hattemeyer, as a witness, appeared frank, forthright, andtruthful. Vought and Nester did not appear to testify fully or frankly. ICONCLUSIONS OF LAWI. S. S. Kresge Company, the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Truck Drivers and Helpers, Local 696, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, is andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discharging Ronda Miller on February 23, 1976,by restricting employee Frear's movements on or aboutApril 22, 1976, by restricting employees Hubbel andBrumm's movements on or about April 26, 1976, and bydiscriminatorily changing Jon Lowe's duties on May 5,1976, and thereafter, Respondent had discouraged mem-bership in a labor organization by discriminating inviolation of Section 8(aX3) and (1) of the Act.4. By the foregoing and by interfering with, restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent engaged inunfair labor practices proscribed by Section 8(a)() of theAct.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices, it will be recommended thatRespondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It having been found that the Respondent dischargedRonda Miller on February 23, 1976, in violation of Section8(a)(3) and (1) of the Act, the recommended Order willprovide that Respondent offer her reinstatement to her job,and make her whole for loss of earnings or other benefitswithin the meaning and in accord with the Board'sdecisions in F. W. Woolworth Company, 90 NLRB 289(1950); Isis Plumbing & Heating Co., 138 NLRB 716 (1962),except as specifically modified by the wording of suchrecommended Order.It has beer found that the Respondent unlawfully gaveJon Lowe a reprimand slip on April 23, 1976, for alleged"intimidation." It will be recommended that the Respon-dent be required to remove such reprimand slip and otherwritings related thereto from Lowe's personnel files.found Hattemeyer to appear the more credible witness of the three. I find itstrange that the Charging Party, even at time of hearing, did not present thiswitness to the General Counsel for his consideration and presentation.Nevertheless, the Charging Party had rights with respect to representationand presentation of evidence. There is no evidence to reveal that thehandling of such presentation had been for an improper reason or that theGeneral Counsel had reasons to oppose the presentation of such evidence.In final analysis, credibility must be determined on the evidence, record,testimony, and demeanor of witnesses. Hattemeyer is an employee who wasworking for the Respondent at the time of her appearance as a witness andand has no apparent interest in the outcome of the proceeding. (See GeorgiaRug Mill, 131 NLRB 1304, 1305, fn. 2 (1961)). I found Hattemeyer to appearthe more credible witness of the three and credit her testimony overVought's and Nester's where in conflict.22 S. S. KRESGE COMPANYIt has been found that the Respondent discrimatorilychanged Jon Lowe's duties on May 5, 1976, from that of aback order M-l person to that of a stock-picker driver.The record indicates that as of the time of this Decisionand Order the functions of a back order M- 11 person mayhave been eliminated for nondiscrimatory reason. Accord-ingly, it will be recommended that the Respondent ceaseand desist from such discrimatory changes, and reinstateLowe to the position of back order M- II person if it stillexists, and if not, treat him in a nondiscrimatory manner inemployment, and make him whole for loss of earnings ofother benefits within the meaning and in accord with theBoard's decisions in F. W. Woolworth Company, supra; IsisPlumbing & Heating Co., supra, except as modifiedspecifically by the wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '9The Respondent, S. S. Kresge Company, Lawrence,Kansas, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment because of theirunion or protected concerted activities.(b) Threatening employees with discharge or otherreprisals, or issuing warning notices because of their unionactivities or protected concerted activities.(c) Creating the impression of surveillance of employees'union activities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Ronda Miller immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights previouslyenjoyed, and make her whole for any loss of pay or otherbenefits suffered by reason of the discrimination againsther in the manner described above in the section entitled"The Remedy."(b) Reinstate Jon Lowe to his position as a back orderM- Il person if it still exists, and if not, treat him in anondiscriminatory manner in employment without preju-dice to his seniority or other rights previously enjoyed, andmake him whole for any loss of pay or other benefitssuffered by reason of the discrimination against him in themanner described above in the section entitled "TheRemedy."(c) Remove from Jon Lowe's personnel files the repri-mand slip and any other record thereof pertaining to areprimand given to him on April 23, 1976, for "intimida-tion."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsnecessary to analyze the amount of backpay due under theterms and this recommended Order.(e) Post at Respondent's warehouse at Lawrence,Kansas, copies of the attached notice marked "Appen-dix."20Copies of said notice, on forms provided by theRegional Director for Region 17, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days therafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.Is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Ronda Miller immediate and fullreinstatement to her former position or, if such positionno longer exists, to a substantially equivalent position,without prejudice to her seniority or other rightspreviously enjoyed, and make her whole for any loss ofpay or other benefits suffered by reason of thediscrimination against her.WE WILL reinstate Jon Lowe to his position as a backorder M-l I person if it still exists, and/or if not, treathim in a nondiscriminatory manner in employmentwithout prejudice to his seniority or other rightspreviously enjoyed, and make him whole for any loss ofpay or other benefits suffered by reason of thediscrimination against him.WE WILL remove from Jon Lowe's personnel file thereprimand slip and any other record thereof pertainingto a reprimand given him on April 23, 1976, for"intimidation."23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or otherwise discriminateagainst employees in regard to hire or tenure ofemployment, or any term or condition of employmentbecause of their union or protected concerted activities.WE WILL NOT create the impression of surveillance ofour employees' union activities.WE WILL NOT threaten employees with discharge orother reprisals, or issue warning notices because of theirunion activities or protected concerted activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawfulagreements in accordance with Section 8(a)(3) of theAct.All our employees are free to become or remain, orrefrain from becoming or remaining, members of any labororganization, except to the extent provided by Section8(aX3) of the Act.S. S. KRESGE COMPANY24